Citation Nr: 0214106	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-24 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD) or secondary to service-connected 
diabetes mellitus, in the alternative.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  Service connection has been established for post-
traumatic stress disorder and diabetes.  

2.  The veteran has hypertension which was caused by his 
service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for hypertension.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
veteran, given the favorable nature of the Board's decision 
with regard to the issue of entitlement to service connection 
for hypertension.  No further assistance in developing the 
facts pertinent to the issue is required.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

In this matter, it is asserted that the veteran developed 
hypertension as secondary to service-connected post-traumatic 
stress disorder or as secondary to service-connected diabetes 
mellitus, in the alternative.  

Service medical records are negative for complaints, 
findings, or diagnoses pertaining to hypertension.  At 
separation, the veteran's blood pressure reading was 124/80, 
and the veteran did not report a history of hypertension.  A 
few months after the veteran separated from service in May 
1970, VA recorded the veteran's blood pressure as 110/80.  

Subsequent medical records from the veteran's former employer 
show that in 1981 the veteran was seen for a blood pressure 
reading because of hypertension.  Subsequent records reflect 
references to hypertension.  A private medical examination 
(psychiatric examination) dated in 1998 reflects an Axis III 
diagnosis of arterial hypertension. 

VA outpatient treatment records show a diagnosis of 
hypertension beginning in January 1999.  Subsequent clinical 
records show treatment for hypertension.  

VA clinical medical records beginning in January 2000 show an 
initial diagnosis of diabetes mellitus.  The report of VA 
PTSD examination dated in January 2000 reflects that a prior 
medical history of hypertension and diabetes mellitus.  At 
the conclusion of a mental status examination, the veteran 
was diagnosed as having Axis I-PTSD and Axis III-diabetes and 
hypertension.  

In February 2000, the RO granted service connection for PTSD.  

The report of an August 2000 VA examination shows that the 
veteran was diagnosed as having diabetes mellitus in 1989 and 
that he was diagnosed as having high blood pressure in 1999.  
At the conclusion of a physical examination which showed the 
veteran's blood pressure was 160/76 and that repeated 
readings were 160/80 and 159/78, the veteran was diagnosed as 
having high blood pressure.  The examiner stated the veteran 
was diagnosed as having high blood pressure in 1998 and that 
there was no evidence of high blood pressure in service.  

In August 2001, the RO granted service connection for 
diabetes mellitus.  

The evidence establishes that the veteran has a current 
diagnosis of hypertension and that he his service-connected 
for PTSD and diabetes mellitus.  The issue in this matter 
involves the etiology of the veteran's hypertension.  The 
evidence includes several medical opinions regarding that 
question.  

First, is an opinion dated in April 2000 of a VA doctor who 
indicated that it is as likely as not the veteran's 
hypertension developed as result of the veteran's PTSD.  The 
specialist indicated that the veteran has hypertension and 
PTSD and that the veteran has no risk factors for the high 
blood pressure, except for the relation to the PTSD.  
However, a VA examiner in August 2000 noted that the veteran 
had a personal medical and a family history of diabetes and 
opined that the high blood pressure may be related to the 
veteran's diabetes and not the PTSD.  
In a statement dated in September 2000, Benito Colon, M.D., 
an emergency medicine specialist, provided that he had been 
treating the veteran for high blood pressure, among other 
things.  The doctor opined that the anxiety and stress 
associated with PTSD caused the veteran's hypertension.  Dr. 
Colon added that medical studies have proven that episodes of 
Anxiety Disorders (which include PTSD) can cause the heart to 
pound faster or to beat faster and that the body responds to 
stressful/anxious situations by raising the blood pressure 
and making the heart beat faster.  Hypertension is the term 
for blood pressure that is higher than normal.  Dr. Colon 
emphasized that the veteran's service-connected PTSD caused 
his hypertension.  

A VA examiner in January 2002 related that the veteran's 
hypertension showed no evidence of target organ disease and 
opined that the disease (hypertension) is not likely to be 
service-connected.  

A VA examiner (who conducted a diabetes mellitus examination) 
in January 2002 reviewed the veteran's claims file.  The 
examiner noted that the veteran was diagnosed as having 
diabetes type 2 in January 2000 and that the veteran was 
diagnosed as having hypertension in 1994.  The examiner 
opined that the diabetes occurred 6 years after the onset of 
the hypertension and was not, therefore, the cause of the 
disease (hypertension).  The examiner noted that there was no 
evidence of renal problems at the time of the examination.  

The record also includes a VA medical opinion dated in 
February 1999 (provided by the veteran's representative in 
August 2002).  Although the medical opinion does not pertain 
to this veteran's claim, it provides analysis of medical 
studies showing that stress associated with PTSD can result 
in the development of cardiovascular disorders including 
hypertension. 

The record thus contains some evidence favorable to the 
veteran's claim, and some that it in opposition.  The Board 
must weigh and evaluate the evidence.  In this case, the 
evidence is at least in equipoise on the question of whether 
the veteran's hypertension was caused by his PTSD.  
Supporting the claim are medical opinions from a VA doctor in 
April 2000, from a treating physician, and from a study of 
medical literature.  Other evidence either finds it more 
likely that hypertension is related to diabetes (August 2000) 
or, without even mentioning PTSD, finds hypertension less 
than likely to be service connected (January 2002).  Giving 
the benefit of any reasonable doubt to the veteran, service 
connection for hypertension secondary to PTSD is warranted.

The veteran has also claimed that his hypertension is 
secondary to diabetes.  Service connection cannot be 
established twice for the same disability based on 
alternative theories of etiology.  The Board, therefore, need 
not address this question.  However, were it necessary to 
address the question, the January 2002 examiner's opinion, 
based on thorough review of the record, which pointed out 
that the veteran was not diagnosed to have diabetes until 
about six years after he was diagnosed to have hypertension, 
is persuasive.


ORDER

Service connection for hypertension, secondary to service-
connected PTSD, is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 State. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

